Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
    DETAILED ACTION
Priority
This application is a 371 of PCT/US17/44111 07/27/2017, is acknowledged. 
Status of Claims
Claims 1-11 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on March 22, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 09/04/2020, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I (which now includes claims 1-11), drawn to method of treating insomnia, anxiety, or agitation in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical selected from the group consisting of A2-73, A1-41 or A19-144 and the elected species as set forth, which is identified as A2-73, with traverse, is acknowledged. Since both of Groups II and III, claims 10-11 are currently rejoined to the elected invention Group I, Applicants arguments are rendered moot in view of the present Office action 
		Applicants preserve their right to file a divisional on the non-elected subject matter, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11, are rejected under the judicially created doctrine of obviousness-type double patenting, as being un-patentable over claims 1-8 of co-pending Application No. 16/767,990 (US ‘990) and also over claims 53 and 56 of co-pending Application No. 17/046,929 (US ‘929). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since US ‘990 and US ‘929 co-pending applications teach the generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘990 and US ‘929 co-pending applications. Therefore, the disclosure of US ‘990 and US ‘929 co-pending applications that teach the method of treating various diseases, disorders or conditions, the method comprising administering to the subject an effective amount of a pharmaceutical selected from the group consisting of A2-73, A1-41 or A19-144, which would A2-73 as a therapeutic agent to treat various diseases including systolic hypertension (claim 10) and /or Alzheimer’s disease (claim 11) in view of the known teaching of the art. The claimed compounds and their method of uses are so closely related methodically to the homologous and /or analogous compounds of the references as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar method of uses for treating various diseases, disorders or conditions, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The recitation of “A2-73, A1-41 and A19-144” (claim 1, line  4, page 2) renders the claims 
    PNG
    media_image1.png
    20
    275
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    20
    231
    media_image2.png
    Greyscale
 (A2-73) as recited in page 2, lines 13-14) in order to overcome the rejection. 
Claim 1 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The expression “such” therapy found in claim 1, page 2 and all other occurrences, if any, and renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05 (d). The use of expression ‘such’ in the middle of the claim also may lead to confusion over the intended scope of the claim. It is suggested that the expression “such” therapy be deleted or amend the claim within the context and scope of the claim in order to overcome the rejection. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706.  The examiner can normally be reached on Tuesday-Friday from 8:30 AM - 4:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov].  All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/ Primary Examiner, Art Unit 1626